******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  RICHARD SCALISE ET AL. v. CUMMINGS AND
             LOCKWOOD, LLC
                (AC 35456)
                Alvord, Sheldon and Pellegrino, Js.
   Argued November 14, 2013—officially released February 11, 2014

  (Appeal from Superior Court, judicial district of
                Hartford, Peck, J.)
  Kirk D. Tavtigian, Jr., for the appellants (plaintiffs).
   John F. Carberry, with whom, on the brief, was Wil-
liam N. Wright, for the appellee (defendant).
                         Opinion

   SHELDON, J. The plaintiffs, Richard Scalise and Elea-
nor Mihailidis, appeal from the judgment of the trial
court granting the motion of the defendant, Cum-
mings & Lockwood, LLC, to dismiss the plaintiffs’ vexa-
tious litigation action on the ground that the claim
therein presented is unripe for adjudication. The plain-
tiffs argue on appeal that their vexatious litigation
action is ripe for adjudication despite the fact that sev-
eral counts of the complaint in the underlying action
remain pending against them, because the favorable
termination requirement has been satisfied as to several
other underlying claims upon which the vexatious litiga-
tion action is based. We disagree with the plaintiffs,
and thus affirm the judgment of the court.
   The trial court consolidated the present vexatious
litigation action with a second vexatious litigation
action commenced by the plaintiffs against East Greyr-
ock, LLC, Greyrock at Oysterbend, LLC, and Jerry
Effren, both as trustee and in his individual capacity,
stemming from the same underlying action. The under-
lying facts and issue on appeal are identical in both
cases.
   The plaintiffs’ claim was fully addressed and rejected
by this court in the companion case of Scalise v. East
Greyrock, LLC, 148 Conn. App. 176,        A.3d    (2014),
which was also decided today. That decision therefore
is dispositive of the plaintiffs’ claim.
  The judgment is affirmed.
  In this opinion the other judges concurred.